Citation Nr: 1111462	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1976.

This matter was before the Board of Veterans' Appeals (Board) in December 2009 and March 2008, on appeal of a December 2004 rating decision of the Waco, Texas regional office (RO) of the Department of Veterans Affairs (VA). The Board addressed the claim on its merits pursuant to Boggs v. Peake, 520 F.3d 1330 (2008). In Boggs, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered." Id. at 1336 (citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996)).

The Veteran was denied entitlement to service connection for a "nervous disorder" in a rating decision dated March 1993. He did not appeal this decision and it is final. 38 C.F.R. §§ 20.302, 20.1103 (2009), 38 U.S.C.A. § 7105 (2009). At the time of the 1993 rating decision, the Veteran was diagnosed with impulse control disorder, alcohol dependence, and borderline personality disorder. In January 1995, the Veteran submitted a claim of entitlement to service connection for "mental problems." The RO issued a March 1996 rating decision that noted the submission of new evidence-treatment records showing additional diagnoses of major depression and a personality disorder-but denied the claim on the basis that the additional evidence was not new and material because it did not reveal a relationship between any mental condition and service. In July 2004 the Veteran submitted his claim of entitlement to service connection for "depression."

Under Boggs, evidence of a newly diagnosed condition allows the claim to be adjudicated on the merits rather than evaluated for the submission of new and material evidence to reopen the claim. 520 F.3d at 1336. Although the initial diagnosis of major depression appeared on a VA treatment noted dated February 1993, and thus, per Bell v. Derwinski, 2 Vet. App. 611 (1992), was considered  evidence that was in the constructive possession of the RO at the time of the March 1993 rating decision, no VA treatment records are identified as sources of evidence in that rating decision. Further, the RO adjudicated the claim as entitlement to service connection for an impulsive disorder such that service connection for depression was not "previously considered" at the time of the 1996 rating decision. 520 F.3d at 1336. In this regard, the Board recharacterized the issue in its December 2009 remand.

Further, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant files for benefits, he is seeking entitlement to service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Therefore, the Board considers all psychiatric symptoms of record relevant in adjudicating a claim for an acquired psychiatric disability, even if such symptoms were previously associated with a different and previously adjudicated diagnosis.

In February 2008, the Veteran, accompanied by his spouse and representative, appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in Waco, Texas. A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The preponderance of the evidence is against a finding that any in-service behavioral problems are related to a currently diagnosed psychotic disorder.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. VA sent the Veteran notice of what evidence he could submit to substantiate his claim; what the evidence must show; and what evidence VA was responsible for gathering, under the applicable law at the time, in letters dated in February 1993 and September 2004. In March 2006, VA sent the Veteran notice as required by Dingess, 19 Vet. App. at 486. VA sent the Veteran a notice letter in January 2010 containing all applicable notice with regard to the claim as it is currently characterized. 

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. Service department records are associated with the claims file, including the Veteran's entire military personnel record. All authorized and available private treatment record and VA medical center treatment records have been gathered and associated with the claims file. A September 2003 VA medical center record indicates that the Veteran filed for and was denied Social Security Administration (SSA) disability benefits when he was unable to continue work as a plumber due to a skin condition which affected his feet. Although SSA records have not been associated with the claims folder, the duty to assist does not require the Board to obtain SSA records when there is clear evidence they would not substantiate a claim. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran was afforded a VA compensation and pension examination in June 2010, which the Board finds adequate for adjudicative purposes. The examiner provided a current diagnosis and, with reference to the claims file and the Veteran's military personnel records, provided a statement as to the available evidence. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Presumption of Soundness

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Only clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. 

A disease found to be preexisting is considered to have been aggravated by active service if the record shows an increase in disability during service, unless there is a specific finding that the increase is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. VA bears the burden of showing the absence of aggravation to rebut the presumption of sound condition. See Wagner v. Principi, 370 F. 3d 1089, 1094 (Fed. Cir. 2004) (determining that Congress intended that VA convert aggravation claims into service-connection claims when VA fails to overcome the presumption of soundness).

The Veteran is presumed in sound condition because (1) no psychiatric defects were noted when the Veteran was examined and accepted for service and (2) the record does not contain "clear and unmistakable" evidence that a psychiatric disability preexisted service and was not aggravated by service. 

During a January 1975 entrance examination, the Veteran reported he was in good health and had no prior defects. An examiner noted a negative history and reported that the Veteran past drug or alcohol abuse. No in-service psychiatric treatment is noted. At a March 1976 separation examination, the Veteran reported dizziness or fainting spells and pain or pressure in the chest and stated he was in good health. The examiner noted a deltoid scar. 

The first evidence in the record of a psychiatric disability is the Veteran's claim for entitlement to service connection for a nervous condition in January 1993. The record contains no "clear and unmistakable" medical opinion evidence indicating that a psychiatric disability preexisted military service and did not worsen during it. A June 2010 VA compensation and pension examiner stated that he was unable to determine, without resort to speculation, whether an underlying psychiatric condition preexisted military service. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (determining that a VA examiner's equivocal opinion that a disability may have increased in service when the record contained opposing evidence was not "clear and convincing evidence" of aggravation). 

The Veteran is presumed sound at the time he entered active military duty.  

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disability; therefore, it must be denied. See Alemany, 9 Vet. App. at 519.

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic disabilities, including psychoses, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a). 

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree. 38 C.F.R. § 3.307(c).

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is currently diagnosed with a psychotic disorder. The competent and credible evidence of record does not indicate that any psychotic disorder was incurred in military service nor that any psychosis developed within one year of separation from service. See 38 C.F.R. §§ 3.307, 3.309.   

The Veteran's service medical records are negative for signs of in-service psychiatric conditions or diagnoses. The Veteran's military personnel record indicates that he had conduct and behavioral problems beginning shortly after his enlistment and persisting throughout service. An individual training record from February and March 1975 includes a comment that the Veteran's performance had "raised some doubts as to his future potential" in the Army because the Veteran was "immature and lacking in self-discipline." A December 1975 court martial order indicates that the Veteran took absence without leave on two separate occasions in October and November 1975. A December 1975 record indicates that the Veteran was not recommended for reenlistment due to unsatisfactory conduct and efficiency. A March 1976 sworn statement indicates that the Veteran spoke with his company commander about his desires to "get out of the Army." 

A series of March 1976 records indicate that the Veteran was recommended for elimination from the active service due to unsuitability because of inaptitude; character or behavior disorder; and apathy, defective attitudes, or inability to expend effort constructively. In one of these records, a commanding officer stated that the Veteran required "constant, immediate and continuous supervision" and that "even when given explicit instruction," he was unable "to accomplish the simplest of tasks." The Veteran displayed "an attitude of indifference and apathy toward his work," had been "AWOL (absent without leave) on 3 separate occasions in the past year." The commanding officer noted that, because the Veteran had made statements indicating he wished to leave the Army, rehabilitation would be to no avail. In May 1976, the Veteran was discharged from the Army under honorable conditions and was notified that he was not to reenter the military base.

Dated approximately 15 years after he was discharged from active service, December 1992 private treatment records show the first evidence of a psychiatric condition since separation from military service. Impulsive disorder, alcohol dependence, and borderline personality disorder were diagnosed. During treatment, the Veteran stated that he was mentally and physically abused in the military. 

In January 1993, the Veteran filed a claim for entitlement to service connection for a nervous condition and indicated he had had treatment for this condition since 1976. The Veteran submitted accompanying private medical records from January 1993 indicating treatment for recent depressed mood and suicidal ideation. Impulse control disorder, alcohol dependence, and borderline personality disorder were diagnosed. The record contains no indication as to the etiology of these disorders. In January 1993, the Veteran also received private treatment for alcohol dependence.

In February 1993, a VA hospital record indicates that major depression was diagnosed. In April 1993, private treatment for psychiatric conditions continued with major depression and psychosis noted. In an April 1993 record, the Veteran denied any past history of abuse, contradicting his own January 1993 report that he was abused in the military. The Veteran reported auditory hallucinations during this period and noted that he had been alcohol free for at least several months. However, in a September 1994 private record, alcoholic hallucinations were diagnosed. In January 1995, a private record notes that the Veteran attempted suicide in December 1994 after drinking. In February 1995, the Veteran was diagnosed with a neurological disorder. 

In July 2003, VA treatment records indicate a negative depression screen and treatment for anger control. 

A July 2004 statement from the Veteran includes his contention that depression began while on active duty and that his discharge was for mental health issues - the latter contention clearly belied by the record which indicates that the Veteran was discharged under administrative, and not medical process because of unsuitability. The Veteran stated that he was discharged for apathy due to his depressive disorder. 

The Veteran testified at a February 2008 Board hearing, at which he stated that his current psychiatric disability is due to mental and physical abuse in service. However, he elaborated and indicated that he referred to being yelled at in basic training. He said that he was "beat up" by superior officers during basic training, but he found his "way back." The Veteran stated he was not diagnosed with a psychiatric disability in service but that he did not seek treatment until the 1980s, contradicting earlier statements he made indicating treatment since 1976 and the evidence of record, which shows treatment beginning in the 1990s. 

The Veteran is not competent, as a layperson, to opine as to whether his behavior prior to and during military service, is related to a currently diagnosed psychiatric disability. See Routen, 10 Vet. App. at 186. The Veteran's contradictory statements about his history of symptoms, treatment, and abuse also detract from his credibility. See Buchanan, 451 F.3d at 1331. Review of the service personnel records indicates that the Veteran's behavior in service was not related to any psychiatric problem. Therefore, any of the Veteran's statements to the effect that symptoms of an acquired psychiatric disability began in service are not of  probative weight in deciding the claim. See id.

The Veteran's wife reported that the Veteran changed after military service, and that she believed his disciplinary problems in military service were due to a psychiatric condition. However, the Veteran's wife, as a layperson, is not competent to relate symptoms to a diagnosed disability. See Routen, 10 Vet. App. at 186. The medical opinion evidence of record does not indicate that in-service disciplinary problems are related to a currently diagnosed psychiatric disability.

March 2010 VA medical center screens were positive for depression and negative for posttraumatic stress disorder (PTSD). Screens later in the month were conversely negative for depression and positive for PTSD. May 2010 VA medical center treatment indicates more advanced psychotic symptoms. The Veteran left a May 2010 appointment because he felt he was being spied on.
 
A June 2010 VA compensation and pension examination report indicates that the Veteran was diagnosed with psychotic disorder and schizotypal personality disorder. PTSD was not diagnosed. The examiner stated that, taking into consideration the Veteran's disciplinary problems in service, "it may be" that the Veteran has an underlying psychotic process, which has intensified episodically and with time. However, the examiner noted that this opinion was based on mere speculation, given the lack of supporting records. As noted above, the Veteran is presumed to have been in sound mental condition at the time he entered military service. 

The June 2010 VA examiner stated that the evidence did not reflect an etiological relation between military service and any currently diagnosed psychiatric disability, due to a lack of supporting evidence and because the Veteran is a poor historian. The examiner indicated that there was not sufficient evidence for him to competently state the etiology of currently diagnosed psychiatric disabilities. There is no reason of record to doubt the credibility of the examiner in making this determination. The Board gives weight to the fact that the evidence of record does not establish a nexus between any currently diagnosed psychiatric disability and military service. Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim is denied. See Alemany, 9 Vet. App. at 519.


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


